Citation Nr: 1328050	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  02-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to January 1992.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009 and June 2010, the Board remanded these claims for additional development.  

In October 2011, the Board denied, amongst other issues, service connection for a blood disorder and hypertension, to include as due to an undiagnosed illness, and service connection for an acquired psychiatric disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted the VA General Counsel 's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to the current claims was vacated, and remanded to the Board.  The Order called for the aforementioned claims to be remanded pursuant to 38 U.S.C.A. § 7252(a), for action consistent with the terms of the January 2013 Joint Remand.  The remainder of the Board's decision was left intact.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the January 2013 Joint Motion, the October 2011 Board decision found that the Veteran's blood disorder, hypertension, and acquired psychiatric disorder were not incurred in or aggravated by the Veteran's military service.  In its decision regarding the notice provided to the Veteran, the Board indicated that VA had complied with its duty to assist by aiding the Veteran in obtaining evidence.  It appeared that all known available records relevant to the issues on appeal had been obtained and associated with the claims folder.  However, in a September 2002 Persian Gulf Registry examination, the Veteran related that he was currently being treated for depression by Dr. S.M.  During the same examination, he stated that he had seen a specialist by the name of Dr. F., two years prior, and that Dr. F. had conducted blood tests and informed him that he (Dr. F.) did not know the cause of the Veteran's low white blood count.  Although VA planned to obtain the aforementioned medical records, the evidence of record does not show that these records from these two physicians were ever obtained or that an effort was made to obtain them.  

The two medical providers identified by the Veteran in 2002 may possess relevant documents that provide a reasonable possibility of substantiating any or all of the Veteran's claims for service connection for a blood disorder, hypertension, and an acquired psychiatric disorder.  Therefore, it is important that VA make a reasonable effort to obtain the medical records from the two aforementioned medical providers.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining an appropriate release of information form from the Veteran, the RO/AMC should seek to obtain the Veteran's medical records from Dr. S.M., for his treatment of the Veteran for depression and Dr. F. for his blood tests and any medical treatment he has provided to the Veteran for the same.  When received, these records should be associated with the claims folder.  If those records cannot be located, the RO/AMC should document the record regarding the attempts made to obtain those records and the unavailability of the records after the attempts.  

3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran, and his representative, should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


